Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 93, 95-104 and 108-114 are currently pending. Claims 93, 99, 101, 103, 104, 109 and 111-114 have been amended by Applicants’ amendment filed 08-16-2021. Claims 94, 105 and 106 have been canceled by Applicants’ amendment filed 08-16-2021. No claims have been added by Applicants’ amendment filed 08-16-2021.

Applicant's election with traverse of Group I, claims 93-108 (claims 94 and 105-107, now canceled), directed to an isolated implant suitable for surgical implantation into a subject, in the reply filed on February 12, 2019 was previously acknowledged. 

Claims 109-112 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Applicant timely traversed the restriction (election) requirement in the reply filed on February 12, 2019.
The restriction requirement was deemed proper and was made final.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 



Priority
The present application, filed June 16, 2017 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US15/66782, filed on December 18, 2015, which claims the benefit of
US Provisional Patent Application 62/094,915, filed December 19, 2014.

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application 62/094,915, filed December 19, 2014, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. The specific method steps recited in independent claim 93 does not have support for; “EROF1+”; and “wherein the implant does not comprise fibroblasts or fibroblast-derived angiogenic factors”. Therefore, the priority date for the presently claimed invention is December 18, 2015, the filing date of PCT/US15/66782. 
Applicants are invited to specifically indicate the location of the cited phrase pertinent to claim 93 of the instant application.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 16, 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 
not specifically addressed below are herein withdrawn. 

Double Patenting
The provisional rejection of claims 93, 95-104, 108, 113 and 114 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 13, 16 and 17 of copending US Patent Application No. 15/746,397, due to the Application issuing as US Patent No. 10961509; and the provisional rejection is withdrawn with regard to claims 11-15 and 58-96 of copending US Patent Application No. 16/963,897, because these claims are directed to a process and not to a composition of matter.
In view of the withdrawn provisional rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Interpretation: The term “wherein the blood vessels can anastomose with a mammalian subject’s vasculature following surgical implantation” of claim 93 is interpreted to refer to an intended use. In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Objection
	The objection to claim 98 is maintained because of the following informalities: Claim 98 recites abbreviations such as, “MHC” and “HLA”, wherein an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)

The rejection of claims 93, 95-104, 108, 113 and 114 is maintained as being indefinite for the recitation of the term “suitable for surgical implantation into a subject” in line 1 because it is unclear as to what elements of the isolated in vitro implant are encompassed such that the implant is suitable for surgical implantation; and whether the term refers to physical characteristics of the implant (e.g., the size of the implant, the color of the implant, the particular scaffold, that the implants are made of biocompatible materials, etc.); whether the term refers to the ability of the surgeon to handle the implant; whether the term refers to the ability of the implant to be used for some specific purpose (e.g., for forming blood vessels, opening arteries, reducing disease, tissue repair, etc.); or whether the term refers to something else and, thus, the metes and bounds of the claim cannot be determined. The Examiner suggests that Applicant amend claim 93 to recite, for example, “wherein the isolated implant is suitable for surgical implantation when the isolated implant can anastomose with a mammalian subject’s vasculature...”.
	Claim 93 is indefinite for the recitation of the term “the implant” in line 9. There is insufficient antecedent basis for the term “the implant” in the claims because claim 1, line 1 recites the term “an isolated implant”.
	Claim 98 is indefinite for the recitation of the term “the subject” in line 3. There is insufficient antecedent basis for the term “the subject” in the claims because claim 1, lines 2 and 8 recite the term “a mammalian subject”.
	Claim 114 is indefinite for the recitation of the term “protrude beyond the three-dimensional biocompatible scaffold material” in lines 2-3 because it is unclear as to the structure of the implant in relation to the blood vessels as recited in claim 93, such that it is unclear how the blood vessels protrude beyond a scaffold material because there is no indication that the blood vessels are interconnected with the isolated implant, congruent with the implant, sitting adjacent to the implant, or whether the implant is somehow intertwined with the blood vessels and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
The rejection of claims 93, 95, 96, 99-104, 108, 113 and 114 is maintained under 35 U.S.C. 102(a1) as being anticipated by Rafii et al. (hereinafter “Rafii 1”) (US Patent No. 8465732, issued June 18, 2013) as evidenced by Hughes et al. (Proteomics, 2010, 10, 1886-1890).
Regarding claims 93, 95, 96, 99-104, 108, 113 and 114, Rafii 1 teach that the present invention provides a method of targeting certain agents to tumors in subjects by administering to the subject E4ORF1-expressing endothelial cells that have been engineered for delivery of such agents (interpreted as engineered endothelial cells; organ-specific endothelial cells; and subjects, claims 93 and 96) (col 11, lines 28-33). Rafii 1 teach in Figures 1A-F, data showing that AdE4ORF1 prolongs the survival of endothelial cells (ECs), wherein Figure 1F depicts enzymatically digested human testicular tissue and human cord blood mononuclear cells that were infected with Lenti-E4ORF1 for one day in endothelial growth medium and subsequently expanded for several passages; and Figure 8A shows testicular biopsy tissue that was enzymatically dissociated, transduced at passage zero with E4ORF1, and serially passaged and expanded using standard EC growth medium (interpreting enzymatically digested human testicular tissue as decellularized animal tissue, claim 93) (col 4, lines 10-11 and 30-33; and col 6, lines 17-25). Rafii 1 teach that E4ORF1-expressing endothelial cells of this invention are particularly useful as feeder cells for use in methods for culturing stem cells including stem or progenitor cells including embryonic stem cells and stem cells derived from any fetal or adult tissues such as hematopoietic stems cells, neural stem cells, skin stem cells, gut stem cells, cancer stem cells, and the like (interpreted as comprising stem cells; and hematopoietic stem cells, claims 99 and 100) (col 9, lines 48-59). Rafii 1 teach that human umbilical vein endothelial cells (HUVECs) were isolated and cultured in EC medium (interpreted as isolated implant; and a 3D biocompatible scaffold, claim 93) (col 13, lines 4-5). Rafii 1 teach that for the Wound Healing Assay, HUVECs were maintained is sub-confluence in EC medium, and then infected with AdE4ORF1, AdE4ORF3, 4, 6, 6/7 (interpreted as E4ORF1+), or PBS, such that twenty-four hours after infection, confluent HUVEC monolayers were wounded with a pipette chip and incubated in the serum-free growth factor-free medium (X-vivo medium) (interpreted as not comprising fibroblasts), wherein the formation of vascular-like structures by HUVEC on Matrigel was semi-quantified by phase contrast microscopy (interpreted as vessels); and Tube Formation Assay, twenty-four well culture plates were coated with Matrigel and the HUVECs were infected with or without adenovirus, then seeded onto coated plates in serum-free medium and incubated (interpreted as being at room temperature), wherein E4ORF1 maintains the functional properties of ECs, such that the ECs have the capacity to carry out angiogenic processes in vitro, including the ability to form tubes and to migrate (interpreted as a biocompatible scaffold material; forming blood vessels; engineered endothelial cells; E4ORF1+; patent lumens; Matrigel inherently comprises laminin, and does not comprise fibroblasts or hyaluronic acid; and encompassing a solid at 4C and 21C, claims 93, 95, 103, 104 and 108) (col 14, lines 13-19 and 23-28; and col 18, lines 4-6), wherein it is known in the art that Matrigel comprises collagen and laminin, and does not comprise hyaluronic acid as evidenced by Hughes et al. (pg. 1886, col 2; last partial paragraph, lines 1-4). Rafii 1 teach that in the in vivo Matrigel Plug Assay, to determine whether human E4ORF1-expressing endothelial cells can participate in neo-angiogenesis in vivo, these cells were inoculated with Matrigel plugs and/or HL60 leukemic cells (a premylocytic tumor) (interpreted as comprising additional cell types; and hematopoietic cells, claims 101 and 102) (col 14, lines 33-36). Rafii 1 teach that the Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and after two weeks, the mice were inoculated in order to detect the incorporation of human ECs into vessels continuous with the mouse circulation (interpreting incorporation of ECs into vessels as blood vessels comprising E4ORF1+ ECs having patent lumens disposed within the 3D biocompatible scaffold, claim 93) (col 14, lines 33-39 and 51-58). Rafii 1 teach that the ECs have the capacity to carry out angiogenic processes in vitro including the ability to form tubes and to migrate (interpreted as blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold), such that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as encompassing E4ORF1+;  blood vessels; blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold; and protruding beyond the boundaries, claims 93, 113 and 114) (col 14, lines 33-43 and 51-58; col 18, lines 58-63; and col 19, lines 2-3). Rafii 1 teach that vascular genes that are not expressed by either native or E4ORF1+ PECs are listed in Figure 10; and adenovirus E4-positive vectors that express all six E4 gene products promote EC survival and prevent apoptosis even in the absence of pro-angiogenic factors (interpreted as E4ORF1+, claim 93) (col 15, lines 52-53; and Figure 10).
Rafii 1 meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
Applicant’s arguments filed August 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rafii 1 does not teach an isolated comprising a three dimensional scaffold material as recited in instant claim 93; or an isolate implant having blood vessels with patent lumens (as opposed to vascular-like structures) disposed within a three dimensional biocompatible scaffold material (as opposed to on the surface of a Matrigel coating) as recited in instant claim 93 (Applicant Remarks, pg. 8; last full paragraph, lines 1-10); and (b) nothing in Rafii teaches an isolated implant with preformed blood vessels that can anastomose with a mammalian subject’s vasculature following surgical implantation as recited in the present claims and demonstrated in example 2 (Applicant Remarks, pg. 8, last full paragraph, lines 10-16).
Regarding (a), the Examiner notes that instant claim 93 is broadly recited, such that the implant of instant claim 93 is very broadly comprises: (i) a 3D biocompatible scaffold; and (i) blood vessels comprising engineered ECs and having patent lumens disposed within the 3D biocompatible scaffold material. Moreover, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Rafii 1 does not teach an isolated comprising a three dimensional scaffold material as recited in instant claim 93; or an isolate implant having blood vessels with patent lumens disposed within a three dimensional biocompatible scaffold material as recited in instant claim 93, is not persuasive. Rafii 1 teach the use of enzymatically digested human testicular tissue that was infected with Lenti-E4ORF1 for one day in endothelial growth medium and subsequently expanded for several passages; and that testicular biopsy tissue that was enzymatically dissociated, transduced at passage zero with E4ORF1, and serially passaged and expanded using standard EC growth medium (interpreting enzymatically digested human testicular tissue as a porous three-dimensional biocompatible scaffold material comprising decellularized animal tissue); that Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and after two weeks, the mice were inoculated in order to detect the incorporation of human ECs into vessels continuous with the mouse circulation (interpreting incorporation of ECs into vessels as blood vessels comprising E4ORF1+ ECs having patent lumens disposed within the 3D biocompatible scaffold); and that the ECs have the capacity to carry out angiogenic processes in vitro including the ability to form tubes and to migrate (interpreted as blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold); and that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as encompassing E4ORF1+; and blood vessels comprising ECs having patent lumens disposed within the 3D biocompatible scaffold having a porous structure). Thus, Rafii 1 and Brown et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Moreover, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the Id. Furthermore, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” (underline added) Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Applicant’s assertion that nothing in Rafii teaches an isolated implant with preformed blood vessels that can anastomose with a mammalian subject’s vasculature following surgical implantation into a mammalian subject as recited in the present claims and as demonstrated in Example 2 is not persuasive. Regarding Applicant’s argument concerning a “preformed blood vessel” and what is exemplified in Example 2, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). It is noted that instant claim 93 does not recite a “preformed blood vessel”, or a method for the in vivo implantation of collagen matrices seeded with HUVECs as exemplified in Example 2 of the instant published Specification. Moreover, as noted supra, the term “wherein the blood vessels can anastomose with a mammalian subject’s vasculature following surgical implantation” is interpreted to refer to an intended use. Thus, in accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), such that what an isolated implant (suitable for surgical implantation) can do after surgical implantation is not germane to the issue of patentability of the isolated implant itself. The claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
Please Note: the references have been modified slightly in view of Applicants’ amendments and arguments, filed 08-16-2021.


Regarding claims 93, 95, 96, 99-104, 108, 113 and 114, Rafii 1 teach that the present invention provides a method of targeting certain agents to tumors in subjects by administering to the subject E4ORF1-expressing endothelial cells that have been engineered for delivery of such agents (interpreted as engineered endothelial cells; organ-specific endothelial cells; and subjects, claims 93 and 96) (col 11, lines 28-33). Rafii 1 teach in Figures 1A-F, data showing that AdE4ORF1 prolongs the survival of endothelial cells (ECs), wherein Figure 1F depicts enzymatically digested human testicular tissue and human cord blood mononuclear cells that were infected with Lenti-E4ORF1 for one day in endothelial growth medium and subsequently expanded for several passages; and Figure 8A shows testicular biopsy tissue that was enzymatically dissociated, transduced at passage zero with E4ORF1, and serially passaged and expanded using standard EC growth medium (interpreting enzymatically digested human testicular tissue as decellularized animal tissue, claim 93) (col 4, lines 10-11 and 30-33; and col 6, lines 17-25). Rafii 1 teach that E4ORF1-expressing endothelial cells of this invention are particularly useful as feeder cells for use in methods for culturing stem cells including stem or progenitor cells including embryonic stem cells and stem cells derived from any fetal or adult tissues such as hematopoietic stems cells, neural stem cells, skin stem cells, gut stem cells, cancer stem cells, and the like (interpreted as comprising stem cells; and hematopoietic stem cells, claims 99 and 100) (col 9, lines 48-59). Rafii 1 teach that human umbilical vein endothelial cells (HUVECs) were isolated and cultured in EC medium (interpreted as isolated implant; and a 3D biocompatible scaffold, claim 93) (col 13, lines 4-5). Rafii 1 teach that for the Wound Healing Assay, HUVECs were maintained is sub-confluence in EC medium, and then infected with AdE4ORF1, AdE4ORF3, 4, 6, 6/7 (interpreted as E4ORF1+), or PBS, such that twenty-four hours after infection, confluent HUVEC monolayers were wounded with a pipette chip and incubated in the serum-free growth factor-free medium (X-vivo medium) (interpreted as not comprising fibroblasts), wherein the formation of vascular-like structures HUVEC on Matrigel was semi-quantified by phase contrast microscopy (interpreted as vessels); and that for the Tube Formation Assay, twenty-four well culture plates were coated with Matrigel and the HUVECs were infected with or without adenovirus, then seeded onto coated plates in serum-free medium and incubated (interpreted as being at room temperature), wherein E4ORF1 maintains the functional properties of ECs, such that the ECs have the capacity to carry out angiogenic processes in vitro, including the ability to form tubes and to migrate (interpreted as a biocompatible scaffold material; forming blood vessels; engineered endothelial cells; E4ORF1+; patent lumens; Matrigel inherently comprises laminin, and does not comprise fibroblasts or hyaluronic acid; and encompassing a solid at 4C and 21C, claims 93, 95, 103, 104 and 108) (col 14, lines 13-19 and 23-28; and col 18, lines 4-6), wherein it is known in the art that Matrigel comprises collagen and laminin, and does not comprise hyaluronic acid as evidenced by Hughes et al. (pg. 1886, col 2; last partial paragraph, lines 1-4). Rafii 1 teach that in the in vivo Matrigel Plug Assay, to determine whether human E4ORF1-expressing endothelial cells can participate in neo-angiogenesis in vivo, these cells were inoculated with Matrigel plugs and/or HL60 leukemic cells (a premylocytic tumor) (interpreted as comprising additional cell types; and hematopoietic cells, claims 101 and 102) (col 14, lines 33-36). Rafii 1 teach that the Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and after two weeks, the mice were inoculated in order to detect the incorporation of human ECs into vessels continuous with the mouse circulation (interpreting incorporation of ECs into vessels as blood vessels comprising E4ORF1+ ECs having patent lumens disposed within the 3D biocompatible scaffold, claim 93) (col 14, lines 33-39 and 51-58). Rafii 1 teach that the ECs have the capacity to carry out angiogenic processes in vitro including the ability to form tubes and to migrate (interpreted as blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold), such that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as encompassing E4ORF1+;  blood vessels; blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold; and protruding beyond the boundaries, claims 93, 113 and 114) (col 14, lines 33-vascular genes that are not expressed by either native or E4ORF1+ PECs are listed in Figure 10; and adenovirus E4-positive vectors that express all six E4 gene products promote EC survival and prevent apoptosis even in the absence of pro-angiogenic factors (interpreted as E4ORF1+, claim 93) (col 15, lines 52-53; and Figure 10).
Rafii 1 does not specifically exemplify a collagen matrix (instant claim 93, in part); or that the cells are from the subject (instant claim 97); or endothelial cells of an allogeneic donor (instant claim 98).
Regarding claims 93 (optionally in part), Brown et al. teach implants and tissue scaffolds that support directional and/or timed cell growth in the repair of damaged tissues and the promotion of angiogenesis, wherein the invention can be useful in directing the growth of blood vessels, nerves and other repair cells through the biomaterial in a particular direction (interpreted as protruding beyond a 3D scaffold, claims 114) (paragraphs [0001]; and [0006]). Brown et al. teach a biomaterial for directional tissue growth can comprise (i) a scaffold; and (ii) a soluble fiber within the scaffold, which connects the tissue entry and the tissue exit ends of the scaffold (paragraphs [0013]-[0015]). Brown et al. teach that suitable scaffolds include any three-dimensional material or tissue, such that the scaffold can be a gel; and that suitable fibrous, non-woven sponge matrix materials for use in gels including naturally occurring polymers such as proteins, silk, fibrin, elastin or collagen (e.g., collagen types I, II, III, V, VI, IX and XI or combinations thereof), glycoproteins such as fibronectin, or polysaccharides such as chitin or cellulose, wherein the fibrous matrix material can be a composite material comprising two or more different types of fiber, such as fibronectin and collagen, collagen and polylactide, fibrin and collagen, or fibrin, collagen and fibronectin (interpreting the fibrous, non-woven sponge matrix materials including collagen as a porous 3D matrix material, claim 93) (paragraphs [0021]; and [0023]). Brown et al. teach the scaffold may be seeded with endothelial cells to line microchannels and facilitate with the growth of blood capillaries (paragraphs [0021]; and [0052]). 
It would have been obvious to an ordinary skilled in the art that the implant comprising endothelial cells transfected with E4ORF1 disclosed by Rafii 1 may be cultured to allow generation of blood vessels before implantation based on the combined teaching from Rafii 1 and Brown et al. The ordinary skilled in the art would be motivated to do so for monitoring the angiogenesis process in vitro. The ordinary skilled 
The combined references of Rafii 1 and Brown et al. do not specifically exemplify that the cells are from a subject (instant claim 97); or endothelial cells of an allogeneic donor (instant claim 98).
Regarding claims 97 and 98, Rafii 2 teach providing a composition useful for administration to a subject in need of organ regeneration, comprising isolated endothelial cells that is autologous or allogeneic to the subject in need thereof (interpreting autologous endothelial cells as cells of a subject into which the implant is to be surgically implanted; and allogenic donor, claims 97 and 98) (paragraphs [0018]; and [0063]). Rafii 2 teach ECs and TSECs can be isolated from a source organ including an organ or tissue from which cells are obtained, wherein enzymatic dissociation of the source organ can be accomplished by mincing the tissue and treating the minced tissue with any number of digestive enzymes (interpreted as 3D biocompatible matrix material having a porous structure, and encompassing decellularized animal tissue) (paragraph [0047], lines 1-4 and 11-13). Rafii 2 teach the use of non-endothelial tissue-specific cells admixed or combined with a supporting biological or synthetic extracellular matrix or matrix material (ECM), wherein such an admixture can provide a scaffold for the growth of organ tissue; and that endothelial cells suitable for organ regeneration may be in combination with non-endothelial tissue specific cells and mixed with biological compatible supporting matrix scaffold including collagen, alginate, HSP, agarose, bone sialoprotein, fibronectin, laminin, chondronectin, alginate, agarose, chitosan or other synthetic polymer or polymer scaffolds (interpreted as subject into which the implant is to be implanted; and allogenic donor, claims 97 and 98) (paragraph [0082]). 
It would have prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that Rafii 1's in vivo study using human endothelial cells to implant into a mouse is a modeling system to study the angiogenetic potential of the E4ORF1 transfected endothelial cell, wherein the mouse is immune-deficient. One of ordinary skill in the art would recognize 

Response to Arguments
Applicant’s arguments filed August 16, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Rafii 1 does not teach an isolated comprising a three dimensional scaffold material as recited in instant claim 93; or an isolate implant having blood vessels with patent lumens (as opposed to vascular-like structures) disposed within a three dimensional biocompatible scaffold material (as opposed to on the surface of a Matrigel coating) as recited in instant claim 93 (Applicant Remarks, pg. 10; first full paragraph, lines 6-11); (b) nothing in Rafii teaches an isolated implant with preformed blood vessels that can anastomose with a mammalian subjects vasculature following surgical implantation into a mammalian subject as recited in the present claims and demonstrated in Example 2 (Applicant Remarks, pg. 10; first full paragraph, lines 12-15); (c) there is no reasonable expectation of success as making an implant as recited in the present claims because others had failed to induce formation of blood vessels in biocompatible scaffolds in vitro using ECs alone (without fibroblasts and/or cocktails of numerous fibroblast-derived factors (Applicant Remarks, pg. 10, last partial paragraph; and pg. 11, first partial paragraph); and (d) Newman’s statements and Nakatsu’s statements and data regarding fibroblasts teach away from the presently claimed invention (Applicant Remarks, pg. 11, entire page; and pg. 12, first partial paragraph).
Regarding (a), as previously discussed, the Examiner notes that instant claim 93 is broadly recited, such that the implant of instant claim 93 is very broadly comprises: (i) a 3D biocompatible scaffold; and (i) blood vessels comprising engineered ECs and having patent lumens disposed within the 3D biocompatible scaffold material. Moreover, it is noted that none of the references has to teach each In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Furthermore, as noted in MPEP 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Applicant’s assertion that Rafii 1 does not teach an isolated comprising a three dimensional scaffold material as recited in instant claim 93; or an isolate implant having blood vessels with patent lumens disposed within a three dimensional biocompatible scaffold material as recited in instant claim 93, is not persuasive. Rafii 1 teach the use of enzymatically digested human testicular tissue that were infected with Lenti-E4ORF1 for one day in endothelial growth medium and subsequently expanded for several passages; and that testicular biopsy tissue that was enzymatically dissociated, transduced at passage zero with E4ORF1, and serially passaged and expanded using standard EC growth medium (interpreting enzymatically digested human testicular tissue as a three-dimensional biocompatible scaffold material comprising decellularized animal tissue); that Matrigel-EC mixtures were implanted into the flanks of two groups of mice; and after two weeks, the mice were inoculated in order to detect the incorporation of human ECs into vessels continuous with the mouse circulation (interpreting incorporation of ECs into vessels as blood and that the ECs have the capacity to carry out angiogenic processes in vitro including the ability to form tubes and to migrate (interpreted as blood vessels comprising ECs having patent lumens disposed within the biocompatible scaffold); and that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as encompassing E4ORF1+; and blood vessels comprising ECs having patent lumens disposed within the 3D biocompatible scaffold having a porous structure). Brown et al. teach a biomaterial for directional tissue growth can comprise (i) a scaffold; and (ii) a soluble fiber within the scaffold, which connects the tissue entry and the tissue exit ends of the scaffold (interpreted as comprising a 3D biocompatible scaffold having a porous structure); that suitable scaffolds include any three-dimensional material or tissue, such that the scaffold can be a gel; and that suitable fibrous, non-woven sponge matrix materials for use in gels including naturally occurring polymers such as proteins, silk, fibrin, elastin or collagen (e.g., collagen types I, II, III, V, VI, IX and XI or combinations thereof), glycoproteins such as fibronectin, or polysaccharides such as chitin or cellulose, wherein the fibrous matrix material can be a composite material comprising two or more different types of fiber (e.g., fibronectin and collagen; collagen and polylactide; fibrin and collagen; or fibrin, collagen and fibronectin (interpreted as matrix materials including collagen 3D biocompatible matrix material having a porous structure, and comprising collagen, and encompassing decellularized animal tissue). Rafii 2 teach ECs and TSECs can be isolated from a source organ including an organ or tissue from which cells are obtained, wherein enzymatic dissociation of the source organ can be accomplished by mincing the tissue and treating the minced tissue with any number of digestive enzymes (interpreted as 3D biocompatible matrix material having a porous structure, and encompassing decellularized animal tissue). Thus, the combined references of Rafii 1, Brown et al. and Rafii 2 teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the teachings of the prior art references. Moreover, as noted in MPEP § 2112.01(I), where the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In accordance with MPEP 2114(II), "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, MPEP 2112.01(II) states that; "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Furthermore, in accordance with MPEP 2114 and 2115: a statement of intended use does not qualify or distinguish the structural apparatus claimed over a reference. In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962).  The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself. See In re Casey, 370 F.2d 576, 580, 152 USPQ 235, 238 (CCPA 1967); In re Yanush, 477 F.2d, 958, 959, 177 USPQ 705, 706 (CCPA 1973); and “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” (underline added) Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Applicant’s assertion that nothing in Rafii teaches an isolated implant with preformed blood vessels that can anastomose with a mammalian subject’s vasculature following surgical implantation into a mammalian subject as recited in the present claims and as demonstrated in Example 2 is not persuasive. Regarding Applicant’s argument concerning a “preformed blood vessel” and what is exemplified in Example 2, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). It is noted that instant claim 93 does not recite a “preformed blood is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), what an isolated implant (suitable for surgical implantation) can do after surgical implantation is not germane to the issue of patentability of the isolated implant itself. Assuming arguendo that instant claim 93 requires that the blood vessel can anastomose with a mammalian subject’s vasculature, Rafii 1 teach that in order to determine the capacity of E4ORF1-expressing ECs to assemble into functional vessels in the Matrigel implants in vivo, monolayers of E4ORF1 ECs or native ECs were labeled and inoculated with Matrigel into the flanks of NOD-SCID mice, such that ECs expressing E4ORF1 were able to assemble into functional, branching GFP+, lectin neo-vessels connecting to the host vessel (interpreted as blood vessels that anastomose in vivo). Thus, the claims remain rejected for the reasons of record.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that there is no reasonable expectation of success as making an implant as recited in the present claims because others had failed to induce formation of blood vessels in biocompatible scaffolds in vitro using ECs alone (e.g., without fibroblasts and/or cocktails of numerous fibroblast-derived factors), is not persuasive. As an initial matter, it is noted that instant claim 93 uses the term “comprising” which is open ended and does not exclude additional, unrecited elements or method steps, for example, such as including fibroblasts or fibroblast-derived factors. Moreover, as previously discussed, instant claim 93 is broadly recited, wherein no specific structural features of the biocompatible scaffold combined with the blood vessels and ECs is recited in instant claim 93 (e.g., dimensions of the implant; the specific matrix or decellularized animal tissue; matrix size; pore length and depth; size of the patent lumen, length of the implant, matrix and/or vessels; diameter; how the blood vessels are disposed within the 3D biocompatible scaffold material, the concentration of ECs, etc.). Furthermore, it is noted that the instant claims are directed to a composition of matter (an isolated implant), and not to the process of making the isolated implant. Thus, as discussed supra, how the 
Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that instant claim 93 uses the term comprising (e.g., which is open ended and can include additional components such as fibroblasts), and that inducing the formation of blood vessels without fibroblasts or fibroblast-derived factors is a recitation directed to a process, wherein the process of making the isolated implant is not germane to the patentability of the instant product claims. Based on the discussion supra, Applicant’s assertion that the references of Newman et al. and Nakatsu et al. (statements and data) regarding fibroblasts and seeding with HUVECs teach away from the presently claimed invention, is not persuasive. The Examiner notes: (1) that the combination of the cited prior art references of Rafii 1, Brown et al., and Rafii 2 teach all of the elements of instant claim 93 without the use of fibroblasts or fibroblast-derived factors, such that it is unclear how the Newman et al. and Nakatsu et al. references read on the rejection of record. Additionally, (2) Newman (published in 2011) and Nakatsu (published in 2003) are not cited in the rejection of record, and that Applicant’s work is not referenced therein as a break-through in this technology, such that whether either of Newman or Nakatsu teach away from Applicant’s invention says nothing about what is taught by the presently cited combination of references of Rafii 1, Brown et al. and Rafii 2. Furthermore, (3) although Applicant suggests the Newman and Nakatsu provide evidence supporting Applicant’s assertion of unexpected/surprising results; however, it is noted that the references were published in 2011 and 2003 respectively, years before the effective filing date of the claimed invention. In contrast, the cited prior art references clearly indicate that fibroblasts and/or fibroblast-derived factors are not necessary to form an isolated implant as recited in instant claim 93. Moreover, (4) the instant published Specification teaches that that several prior attempts to induce blood vessel formation in vitro using collagen gels or Matrigel have failed to result in blood vessel sprouting or the formation of blood vessels having patent lumens; and that other attempts have involved culturing endothelial cell monolayers on beads coated with extracellular matrix components and then embedding the beads in fibrin gels, wherein these methods result in the formation of blood vessels with patent lumens only if skin fibroblasts were grown on the top of the gels, but that without fibroblasts, blood vessels did not form as evidenced by Nakatsu et al. (instant published Specification, paragraph not referring to the complete failure of others. Additionally, (5) Nakatsu et al. and Newman et al. are directed to collagen gels and natural ECs, and are not directed to all collagen matrices, all decellularized animal tissue, and/or engineered ECs. For example, Newman et al. teach that that signaling molecules downstream of integrins are known to be essential for EC lumen formation; and that the authors’ interpretation of the collagen gel assay is that the overall amount of ig-h3 made by EC in collagen gels is sufficient to support some tube formation over the short term, but in the long-term culture in fibrin gels, fibroblast-derived ig-h3 is essential (pg. 3796, col 2, first partial paragraph; and pg. 3797, col 2, first full paragraph). Thus, Newman et al. clearly teach that tube formation does occur without fibroblast-derived factors. Clearly, the Newman et al. and Nakatsu et al. references argued by Applicant do not read directly on the issue of the 3D biocompatible material, and the blood vessels with patent lumens that comprise engineered ECs as recited in instant claim 93. It is noted that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) and In re Baxter TravenoILabs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991). See MPEP § 716.02 - § 716.02(g). Evidence has not been provided that the "superior results" were unknown in the prior art. The Examiner suggests that the inventors provide a sworn affidavit attesting to the failure of all others as asserted by Applicant including the failure of others in using all collagen matrices and all decellularized animal tissues.

Conclusion
Claims 93, 95-104, 108, 113 and 114 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY M BUNKER/
Primary Examiner, Art Unit 1639